Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2003

In Re: RFE Ind
Precedential or Non-Precedential: Non-Precedential

Docket 02-2451




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"In Re: RFE Ind " (2003). 2003 Decisions. Paper 741.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/741


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       ___________

                                            No. 02-2451
                                            ___________

                                     IN RE: RFE INDUSTRIES,
                                                         Debtor

                      JOHN J. GIBBONS, TRUSTEE FOR THE ESTATE OF
                                  RFE INDUSTRIES, INC.
                                           v.
                         ANTON NOLL, INC.; FRY’S METALS, INC.;
                                 WESTBURY ALLOYS, INC.

                                 FRY’S METALS, INC.,
                                               Defendant/Third-Party Plaintiff
                                         v.
                       SPARFVEN & CO., INC.; MICHAEL SPARFVEN;
                                 CAMERON & MITTLEMAN, LLP,
                                                      Third-Party Defendants

                                       FRY’S METALS, INC.,
                                                        Appellant
                                          ___________

                          On Appeal from the United States District Court
                                    for the District of New Jersey
                                        (D.C. No. 99-cv-334)
                        District Judge: The Honorable Dennis M. Cavanaugh
                                            ___________
                                   Argued on December 10, 2002
              Before: FUENTES and GARTH, Circuit Judges, and WALLACH,* Judge

                                   (Opinion Filed: March 14, 2003)
_____________________
* The Honorable Evan J. Wallach, United States Court of International Trade, sitting by
designation.

                                 ________________________
                                     OPINION OF THE COURT
                                    ________________________

FUENTES, Circuit Judge.

          This appeal came to this Court from an order of the District Court which had refused

to reopen an earlier District Court ruling made by Judge Barry, who at that time had been on

the District Court before she became a member of this Court. See Gibbons v. Anton Noll, Inc.,

No. 99 Civ. 334, slip op. at 7 (D.N.J. Apr. 23, 2002).

          We were satisfied that the settlement at issue between the Trustee and Fry’s Metals, Inc.

(“Fry’s”) should not be approved or disapproved until the Bankruptcy Court had applied the

factors set forth in In re Martin, 91 F.3d 389 (3d Cir. 1996), as ordered by this Court in In re

RFE Industries, 283 F.3d 159 (3d Cir. 2002) (“RFE I”).

          In short, we were satisfied that the law of the case required the Martin factors, with the

modifications suggested in RFE I, to be applied by the Bankruptcy Court, and to that extent, we

were prepared to affirm Judge Cavanaugh’s ruling, even though we relied on a different ground.

See, e.g., PAAC v. Rizzo, 502 F.2d 306, 308 n.1 (3d Cir. 1974), cert. denied, 419 U.S. 1108

(1975).

          Prior to informing the Bankruptcy Court and the parties of this disposition, the

Bankruptcy Court complied with the mandate of RFE I, and in an oral decision on February 7,

2003, the Bankruptcy Court applied the Martin factors as modified by RFE I; again disapproved

of the settlement; determined that the creditors were paid in full; that the bankruptcy

proceeding was over; discharged the Trustee; and stated that the case would not be heard in the



                                                  2
Bankruptcy Court. That order was entered by Bankruptcy Judge Stern on February 19, 2003.

       The bankruptcy proceeding that we would have ordered, having taken place before our

opinion was filed, has raised the question whether the appeal that has been pending from Judge

Cavanaugh’s order should be dismissed as moot.

       Because we have had no input from the parties on this latter question, it is now hereby

ORDERED that counsel for Fry’s, the appellant, show cause as to why we should not dismiss

the appeal of Judge Cavanaugh’s order as moot, or advise as to a different disposition.    The

order to show cause need not be responded to orally, unless after having heard from both

parties, the Court so orders.    We will require that a written memorandum setting forth Fry’s

position be served and filed with the Clerk of Court in Philadelphia no later than noon, Friday,

March 21, 2003, and that the response thereto of appellee RFE Industries, Inc. (now known as

Metallix, Inc.) be served and filed no later than noon, Wednesday, March 26, 2003.




                                                 3
_____________________________

TO THE CLERK OF THE COURT:




Kindly file the foregoing Opinion.




                                         /s/ Julio M. Fuentes
                                         Circuit Judge




                                     4